By the Court.
The plaintiff in this case, need only to have set forth his being a legal officer, and the writ of execution which he had, the levy and the writing. The profert of the writing has long since been settled, in this court and in the Supreme Court of Errors to be unnecessary. The breach is well enough assigned. Eor no writ of execution may by law be made returnable in a shorter time than sixty days — that the debtor may have time to raise the money — and the officer, although he may levy the execution immediately for his own indemnity or for the security of the debt, yet he is not obliged to do it. For the creditor cannot call upon him until after the return day of the execution, if he then has the money or the body in gaol, he has done his duty. It was lawful for the plaintiff, after he had levied upon the body of said Ezekiel, to deliver him to the defendant to hold, and to return any time within the life of the execution ■— his doing this upon the request of the defendant, is a good consideration to bind the defendant to perform his engagement — and the thing to be performed was lawful and right, and cannot in any sense be considered as illegal. And this writing is nothing more than a conditional security for the payment of the execution.